23 Cal. Rptr. 3d 294 (2005)
104 P.3d 97
PEOPLE
v.
CAUDILLO.
No. S129212.
Supreme Court of California.
January 12, 2005.
Review granted/briefing deferred (rule 29.1).
Further action in this matter is deferred pending consideration and disposition of a related issue in People v. Cage, S127344 (see Cal. Rules of Court, rule 28.2(d)(2)), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 29.1, is *295 deferred pending further order of the court.
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, BROWN and MORENO, JJ., concur.